Citation Nr: 1114692	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  08-37 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for status post laminectomy. 

2.  Entitlement to service connection for residuals of a hernia.

3.  Entitlement to service connection for residuals of hyperextension of the right knee. 

4.  Entitlement to service connection for a right broken collarbone/right shoulder disorder.

5.  Entitlement to service connection for residuals of a right hip injury.

6.  Entitlement to service connection for a cold weather injury, right hand.

7.  Entitlement to service connection for a cold weather injury, left hand.

8.  Entitlement to service connection for residuals of a fractured nose.

 
REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from February 1952 to February 1954.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Portland, Oregon which, in part, denied entitlement to service connection for residuals of concussion; status post laminectomy; residuals of a hernia; residuals of a bruised rib; hyperextension of the right knee; right sprained ankle; fracture right small toe; right broken collarbone/right shoulder disorder; residuals of a right hip injury; a cold weather injury, right hand; a cold weather injury, left hand; residuals of a fractured nose; and residuals of a right lower bruised jaw.  

This case was previously before the Board in February 2010 at which time the Board confirmed the RO's decision.

The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), only as it applied to service connection for status post laminectomy; residuals of a hernia; residuals of hyperextension of the right knee; residuals of a right broken collarbone/right shoulder injury; residuals of a right hip injury; residuals of cold weather injury, right and left hands; and, residuals of a fractured nose.  The appellant's appeal specifically noted that he did not wish to pursue his claims for service connection for residuals of concussion; residuals of a bruised rib; residuals of a right ankle sprain; residuals of a right small toe fracture; and residuals of a bruised right lower jaw.  These claims are therefore considered to be abandoned.

In November 2010 the Court vacated, in part, the February 2010 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  A November 24, 2010 letter gave the Veteran and his representative 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  No response was received by the Veteran or his representative.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 2002).

In March 2010, the Veteran submitted a request under the Freedom of Information Act (FOIA) for a copy of all rating decisions of record.  Board personnel responded in March 2011, noting that the copies mailed to the Veteran numbered approximately 200 pages.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. VA will notify the appellant if further action is required.


REMAND

Pursuant to the Joint Motion for Remand, the Board is remanding this case.  The Veteran has asserted that he injured his back, right knee, right collarbone/shoulder, right hip, and nose, and incurred a hernia in an accident when a D8 Caterpillar overturned; and, he incurred frostbite of the right and left hands during his military service in Korea.  Remand is required so that the RO may request records pertaining to the Veteran's treatment during service from the National Personnel Records Center (NPRC) for a D-8 Caterpillar tractor accident for the period from April 1, 1952 to February 4, 1954, and so that the RO may obtain any unit and clinical records pertaining to the Veteran's medical treatment from his unit, the Service Company, 159th Field Artillery Battalion, and from the Osaka, Japan, Army Hospital during the period from April 1, 1952 to February 4, 1954.  

The RO contacted the NPRC in November 1991 and requested any unit records pertaining to the Veteran's treatment during his period of service.  In response, NPRC stated that there were no remarks pertaining to the Veteran in the sick reports for the Service Company, 159th Field Artillery Battalion, for the period from January 17, 1952 through May 31, 1952.  

The RO also contacted the NPRC in December 2004 for service treatment records.  The NPRC's January 2005 response noted that there were no records for the Veteran found.  The Veteran's file was also noted to be fire related.

However, the Joint Motion found that the record did not show the Veteran's unit and daily reports for the period from April 1, 1952 to February 4, 1954 when the Veteran was serving in Korea, during which period the accident and frostbite injuries were alleged to have occurred, were not requested.  Therefore, the RO should make another request for any treatment and clinical records from the Service Company, 159th Field Artillery Battalion, for the period from April 1, 1952 to February 4, 1954.

The threshold for finding a link between current disability and service is low for the purposes of providing a medical examination.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  McLendon held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  As this claim is already being remanded for additional development, the Board finds that the Veteran should be afforded a VA examination with respect to his claims.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center (NPRC), Records Management Center, or any other appropriate location, to request the Veteran's complete service treatment records.  The NPRC should search unit and organizational histories of the Service Company, 159th Field Artillery Battalion, including sick/ morning reports, to verify the tractor accident alleged to have occurred during the Veteran's Korea service.  A specific search should be conducted for unit records and morning reports for the period from April 1, 1952 through February 4, 1954 pertaining to an accident occurring with a D-8 Caterpillar tractor.  The NPRC should also request clinical records from the Osaka Japan, Army Hospital for the period from April 1, 1952 through February 4, 1954 pertaining to the Veteran's treatment for injuries related to the tractor incident as well as his claimed cold injuries.

2.  Notify the Veteran that given the possible unavailability of his service treatment records and unit records, he may submit alternative records to substantiate his claim.

3.  Secure any records which have not been previously secured for inclusion in the claims file, including private and VA treatment records, relating to the Veteran's back, right knee, right collarbone/shoulder, right hip, nose, hernia, and frostbite of the right and left hands incurred during his military service in Korea.  All attempts to secure this evidence must be documented in the claims file.

4.  Schedule the Veteran for VA examinations for the purpose of determining the nature and etiology of any current back disorder, status post laminectomy; residuals of a hernia; residuals of hyperextension of the right knee; residuals of a right broken collarbone/right shoulder injury; residuals of a right hip injury; residuals of a fractured nose; and, residuals of a cold weather injury, right and left hands that may be present.  The Veteran's claims folder and a copy of this REMAND should be provided to the examiner for review prior to completion of the examination.  A notation to the effect that this record review took place must be included in the examination report.  All indicated studies, tests, and evaluations should be performed.  All pertinent symptomatology and findings should be reported in detail.  The Veteran's contentions that he incurred injuries to his back, right knee, right collarbone/shoulder, right hip injury, and nose, and incurred a hernia in an accident when a D8 Caterpillar overturned and he incurred frostbite of the right and left hands during his military service in Korea, must be considered.

The examiner should identify all current disorders.  For each diagnosis identified, the examiner should state the likelihood (likely, unlikely, or at least as likely as not) that the disorder had its onset in service or that it is otherwise causally or etiologically related to the Veteran's military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination(s), obtain documentation showing that notice scheduling the examination(s) was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



